Pee Cueiam,
As we understand the record, the first assignment of error is broader than the decree, in that it complains of the dismissal of “ the bill ” as well as dissolution of “ the preliminary injunction.” Dismissal of the bill is not included in, nor does it form any part of, the decree dissolving the injunction. As to the latter, —which is the only question before us, — we are not convinced that the learned court committed any error. The burden of proof was on the plaintiff, and the evidence on which he relied was too vague and unsatisfactory to have justified a continuance of the injunction until final hearing. In the concluding sentences of his opinion the learned judge rightly says: “We feel compelled to dissolve this injunction upon the ground that the complainant has not sufficiently shown that the electric road is being built upon the Thouron tract. Or at least, the testimony submitted leaves it a matter of grave doubt, and we may not guess as to the street line and proposed location with reference thereto, and then make the guess the basis of an injunction.”
There appears to be nothing in the record that would justify us in sustaining either of the specifications ; nor do they present any question that requires discussion.
Decree affirmed and appeal dismissed with coste to be paid by the plaintiff.